DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 10 August 2022. In view of this communication, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9 of the Remarks, filed 08 August 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections under 35 USC §103 of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the replicated conductor traces to provide differential signaling for a differential signal including a first trace to conduct the first complementary signal of the differential signal, the first trace being in a particular layer of the apparatus; a second trace immediately adjacent to the first trace to conduct the second complementary signal of the differential signal, the second trace being in the layer; a third trace immediately adjacent to the second trace to conduct the first complementary signal of the differential signal, the third trace being in the layer; and a fourth trace immediately adjacent to the third trace to conduct the second complementary signal of the differential signal, the fourth trace being in the layer.
Regarding claims 2-7, the aforementioned claims depend from a claim which the Examiner has indicated contains allowable subject matter.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a method of providing the replicated conductor traces to provide differential signaling for a differential signal including providing a first trace to conduct the first complementary signal of the differential signal, the first trace being in a particular layer of the apparatus; providing a second trace immediately adjacent to the first trace to conduct the second complementary signal of the differential signal, the second trace being in the layer; providing a third trace immediately adjacent to the second trace to conduct the first complementary signal of the differential signal, the third trace being in the layer; and providing a fourth trace immediately adjacent to the third trace to conduct the second complementary signal of the differential signal, the fourth trace being in the layer.
Regarding claims 9-14, the aforementioned claims depend from a claim which the Examiner has indicated contains allowable subject matter.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a method of receiving a first and second complementary signal of a differential pair at first, second, third, and fourth terminals, including providing a first conductor trace coupled to the first terminal to transport the first complementary signal of the differential signaling pair, the first conductor trace being in a particular layer of an apparatus; providing a second conductor trace coupled to the second terminal to transport the second complementary signal of the differential signaling pair, the second conductor trace immediately adjacent to the first conductor trace, the second conductor trace being in the layer; providing a third conductor trace coupled to the third terminal to transport the first complementary signal of the differential signaling pair, the third conductor trace immediately adjacent to the second conductor trace, the third conductor trace being in the layer; and providing a fourth conductor trace coupled to the fourth terminal to transport the second complementary signal of the differential signaling pair, the fourth conductor trace immediately adjacent to the third conductor trace, the fourth conductor trace being in the layer.
Regarding claims 16-20, the aforementioned claims depend from a claim which the Examiner has indicated contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baran et al. (US 5,357,050 A) teaches an apparatus comprising replicated conductor traces (70, 72, 74, 76) arranged to electrically couple a first and second complementary signal to provide differential signaling, the replicated traces including: (Baran et al., fig. 1; paragraph 15: signal lines 70 and 74, return lines 72 and 76; paragraph 10: differential signal carrying traces; paragraph 11 and 12: 70, 72, 74, and 76 are the traces) a first trace (70) to conduct the first complementary signal (Baran et al., fig. 1; paragraph 11: 70 carries the first signal from signal generator to load) a second trace (72) immediately adjacent to the first trace to conduct the second complementary signal (Baran et al., fig. 1; Paragraph 11: 72 carries the second signal to the signal generator from load) a third trace (74) immediately adjacent to the second trace to conduct the first complementary signal (Baran et al., fig. 1; paragraph 12: 74 carries the first signal from signal generator to load) a fourth trace (76) immediately adjacent to the third trace to conduct the second complementary signal (Baran et al., fig. 1; paragraph 12: 76 carries the first signal to signal generator from load). Baran et al. does not teach that the first, second, third, and fourth traces are formed on the same layer of the apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847